      8:19-cv-00045-LSC-CRZ Doc # 1 Filed: 01/30/19 Page 1 of 11 - Page ID # 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA



 LAREDO RIDGE WIND, LLC; BROKEN                          Case No. 8:19-cv-45
 BOW WIND, LLC, and CROFTON
 BLUFFS WIND, LLC

               Plaintiffs,                                   COMPLAINT

 v.

 NEBRASKA PUBLIC POWER DISTRICT,

               Defendant.


        Plaintiffs, Laredo Ridge Wind, LLC ("Laredo"), Broken Bow Wind, LLC ("Broken

Bow"), and Crofton Bluffs Wind, LLC ("Crofton") (collectively the "Projects" or "Project

Entities"), for their cause of action against the Defendant, Nebraska Public Power

District ("NPPD"), state and allege as follows:

                                    INTRODUCTION

        1.    This is an action for declaratory and injunctive relief regarding NPPD's

stated intention to improperly terminate Power Purchase Agreements ("PPAs") currently

in force between NPPD and each of the Project Entities on or after February 11, 2019.

Termination of the PPAs would effectively destroy each Plaintiff's wind energy project as

a going concern, and immediate injunctive relief precluding termination and retaining the

status quo is therefore necessary to prevent irreparable harm to the Plaintiffs.

                             PARTIES AND JURISDICTION

        2.    Laredo is a limited liability company organized under Delaware law.

Laredo's sole member is Mission Wind Laredo, LLC.         There are numerous additional
    8:19-cv-00045-LSC-CRZ Doc # 1 Filed: 01/30/19 Page 2 of 11 - Page ID # 2



parent tiers of membership above Laredo, the nearest of which to Laredo that are not

also limited liability companies are Clearway Energy, Inc., a Delaware corporation with

its principal place of business in Princeton, New Jersey, and GIP III Zephyr Acquisition

Partners, LLP ("GIP"), a limited liability partnership in which none of the general or

limited partners are residents or citizens of the State of Nebraska. None of the non-LLC

or partnership ownership interests upstream from Laredo are residents or citizens of the

State of Nebraska. Accordingly, for purposes of diversity jurisdiction, Laredo is not a

citizen of the State of Nebraska.

       3.     Laredo owns and operates a wind energy generation facility located in

Boone County, Nebraska. The facility is comprised of 54 wind turbines and related

equipment and improvements, with a capacity of approximately 80 megawatts.

       4.     Broken Bow is a limited liability company organized under Delaware law.

Broken Bow's sole member is Mission Wind Broken Bow, LLC. There are numerous

additional parent tiers of ownership above Broken Bow, the nearest of which to Broken

Bow that is not also a limited liability company is Capistrano Wind Holdings, Inc., a

Delaware Corporation with its principal place of business in San Francisco, California.

None of the non-LLC or partnership ownership interests upstream from Broken Bow are

residents or citizens of the State of Nebraska. Accordingly, for purposes of diversity

jurisdiction, Broken Bow is not a citizen of the State of Nebraska.

       5.     Broken Bow owns and operates a wind energy generation facility located

in Custer County, Nebraska. The facility is comprised of 50 wind turbines and related

equipment and improvements, with a capacity of approximately 80 megawatts.




                                            2
    8:19-cv-00045-LSC-CRZ Doc # 1 Filed: 01/30/19 Page 3 of 11 - Page ID # 3



       6.     Crofton is a limited liability company organized under Delaware law.

Crofton's sole member is Mission Wind Crofton Bluffs, LLC.             There are numerous

additional parent tiers of membership above Crofton, the nearest of which to Crofton

that is not also a limited liability company is Capistrano Wind Holdings, Inc., a Delaware

Corporation with its principal place of business in San Francisco, California. None of

the non-LLC or partnership ownership interests upstream from Crofton are residents or

citizens of the State of Nebraska. Accordingly, for purposes of diversity jurisdiction,

Crofton is not a citizen of the State of Nebraska.

       7.     Crofton owns and operates a wind energy generation facility located in

Knox County, Nebraska.       The facility is comprised of 20 wind turbines and related

equipment and improvements, with a capacity of approximately 42 megawatts.

       8.     NPPD is a Nebraska political subdivision and public power district, and is

Nebraska's largest electric utility.   NPPD is a citizen of the State of Nebraska for

purposes of diversity jurisdiction.

       9.     This Court has original jurisdiction over the issues presented in the

Complaint pursuant to 28 U.S.C. § 1332. The parties are citizens of different states,

and are not citizens of the same state. The amount in controversy, exclusive of interest

and costs, exceeds the sum of $75,000, as 2019 fiscal year projected annual revenue to

be paid by NPPD to the Plaintiffs under the three PPAs at issue exceeds $38.5 million.

Plaintiffs seek declaratory relief pursuant to 28 U.S.C. § 2201.

       10.    Venue in this District is proper under 28 U.S.C. § 1391(b)(1). NPPD is the

sole defendant and is a resident of the judicial district in which this action is brought.




                                              3
    8:19-cv-00045-LSC-CRZ Doc # 1 Filed: 01/30/19 Page 4 of 11 - Page ID # 4



                                     BACKGROUND

       11.    The three wind energy Projects were originally developed between 2008

and 2012 by affiliates of Edison Mission Energy ("EME"). Each Project was developed

utilizing a complex, multi-tier affiliate ownership structure, with the individual project

operating entity standing alone at the bottom tier. The ownership structure was largely

a function of the syndication of multiple wind energy projects necessary for financing

purposes, and to take advantage of available federal tax credits and other incentives.

       12.    At or near the time the Projects were originally developed, each of the

three Project Entities entered into a Power Purchase Agreement ("PPA") with NPPD,

each containing identical terms and conditions relevant to the issues raised in this

action. The PPAs provided for NPPD's purchase of all energy produced by each project

for a period of 20 years, at guaranteed pre-determined pricing that gradually increased

each year. The execution of a long-term PPA is a critical aspect of wind energy project

development, necessary to obtain financing and other required prerequisites for

construction and operation of the facility to take place.

       13.    With a PPA in place, each Project successfully reached commercial

operation.   NPPD has been purchasing all the power produced by each Project

continuously since commercial operation began, a period of at least six years in each

instance.

       14.    EME filed for bankruptcy protection in 2012. In April of 2014, affiliates of

NRG Energy, Inc. ("NRG") acquired from EME equity interests in distant parent

companies of the three Project Entities, together with those of many other EME

subsidiary project companies, in a transaction approved by the bankruptcy court (the



                                             4
    8:19-cv-00045-LSC-CRZ Doc # 1 Filed: 01/30/19 Page 5 of 11 - Page ID # 5



"NRG Acquisition").     Notwithstanding the NRG Acquisition, the direct membership

interests of the three Project Entities that are the Plaintiffs in this case and the named

parties to the PPAs, were not sold, transferred, or otherwise changed. Further, with

respect to Crofton and Broken Bow, NRG acquired only twenty-two percent of non-

voting parent equity, far less than a majority share.

       15.    NPPD had actual knowledge of the NRG Acquisition at or near the time it

closed in 2014. NPPD has since had actual knowledge of, and executed documents in

connection with, NRG refinancing transactions that took place after the NRG

Acquisition. Notwithstanding that knowledge, NPPD made no concurrent objection to

the NRG Acquisition or to the refinancing transactions, and NPPD continued to perform

its obligations under the PPAs.

       16.    In August of 2018, GIP acquired equity interests in distant parent

companies of the Project Entities from NRG, together with those of many other NRG

renewable energy projects (the "GIP Acquisition"). Notwithstanding the GIP Acquisition,

the direct membership interests of the three Project Entities that are the Plaintiffs in this

case and the named parties to the PPAs, were not sold, transferred, or otherwise

changed. Further, with respect to Crofton and Broken Bow, GIP acquired only twenty-

two percent of non-voting parent equity, far less than a majority share.

       17.    NPPD had actual knowledge of the GIP Acquisition through an

announcement made to NRG customers on February 8, 2018, shortly after execution of

the purchase agreement. Notwithstanding that knowledge, NPPD made no concurrent

objection to the GIP Acquisition, and NPPD continued to perform its obligations under

the PPAs.



                                             5
    8:19-cv-00045-LSC-CRZ Doc # 1 Filed: 01/30/19 Page 6 of 11 - Page ID # 6



         18.      Neither the NRG Acquisition nor the GIP Acquisition had any material

adverse impact upon risk to NPPD of the Project Entities failing to perform their

obligations under the PPAs, or any negative impact upon the financial position of NPPD

in connection with the Projects. Nothing changed at the Project level – the wind energy

assets, the people and functions supporting those assets, and all financial activity

affecting NPPD remained in place. NPPD likewise faced no greater risks resulting from

the financial position of the acquiring parties than it did before each acquisition or when

the PPAs were executed.

         19.      The current price paid by NPPD per megawatt hour under the Project

PPAs is more than double the current market price.

         20.      On January 11, 2019, NPPD provided written notice to each Project Entity

of an alleged event of default under the PPAs, stating that both the 2014 NRG

Acquisition and the 2018 GIP Acquisition were in violation of section 10.2 of the PPAs.

Section 10.2, in relevant part and with only slight immaterial variation from contract to

contract, provides in each PPA as follows:

10.2 Permitted Transactions

10.2.1         Seller [defined in the PPAs opening paragraph to be the Project Entity]
               shall not: (a) consolidate or merge with any other Person, or
               reorganize, consolidate, Change Control or change the form of Seller's
               business organization from a limited liability company; or, (b) sell,
               transfer, lease, transfer by operation of Law, or otherwise dispose of
               the Site or Plant or any unit thereof except as permitted by Section
               11.2.2, or all or substantially all of Seller's assets; or (c) assign this
               Agreement, or any of its rights or obligations under this Agreement
               (each, a "Transaction") to any Person (the "Transferee"), whether in a
               single transaction or series of transactions, unless such Transaction is
               expressly approved in writing by NPPD, except NPPD approval shall
               not be required for Transactions permitted by Section 10.4 (and the
               related Schedule 3) or 20.11, and any Transaction in the absence of
               such required approval shall be void and of no legal effect. Any

                                                 6
    8:19-cv-00045-LSC-CRZ Doc # 1 Filed: 01/30/19 Page 7 of 11 - Page ID # 7



               Transaction or conveyance, transfer or assignment to a Seller Lender
               under section 20.11 shall not release or discharge Seller of its
               obligations under this Agreement without the express grant of a written
               release and discharge by NPPD.

                                              ***

10.2.3         "Change Control" means the sale or transfer after the Effective Date of
               a majority of the direct ownership interests in Seller but excludes
               transfers to Affiliates of Edison Mission Energy, the enforcement of
               liens on such ownership interests (and sales or transfers by Seller
               Lenders) permitted by Section 20.11, transfers to establish or maintain
               qualification as a C-BED Project, transfers of ownership interests
               among the owners of Seller and transfers due to the death of individual
               owners. Affiliates of Edison Mission Energy shall mean any other
               Person that controls, is under the control of, or is under common
               control with, Edison Mission Energy. The term "control" (including the
               terms "controls", "under the control of" and "under common control
               with") means the possession, directly or indirectly, of the power to
               direct or cause the direction of the management of the policies of a
               Person, whether through ownership interest, by contract or otherwise.

(emphasis added). NPPD demanded that each Project Entity cure the alleged default

and stated that "NPPD intends to provide written notice…of termination" if the alleged

default is not cured within 30 calendar days. NPPD's alleged right to terminate the

PPAs, if valid, would commence on February 11, 2019.

         21.      There has been no violation or breach of section 10.2 of the PPAs by

Plaintiffs. The NRG Acquisition and the GIP Acquisition are not prohibited by section

10.2, as there has been no sale or transfer of a majority of the direct ownership interests

of any Project Entity, nor has any Project Entity been consolidated, merged,

reorganized or changed in form, nor has there been a transaction involving Project

assets or an assignment of the PPAs or other contracts. Moreover, even if there were a

breach of section 10.2, which Plaintiffs deny, the breach is not material because there

has been no adverse impact upon NPPD, nor any change in the risk of non-



                                                7
    8:19-cv-00045-LSC-CRZ Doc # 1 Filed: 01/30/19 Page 8 of 11 - Page ID # 8



performance of the contract by the Project Entities. In addition, even if there were a

material breach, which Plaintiffs deny, NPPD has waived or is estopped from asserting

it against Plaintiffs. NPPD has therefore not been excused by an event of default from

its obligation to perform under the PPAs, and NPPD has no legal right to terminate the

PPAs.

        22.   Termination of the PPAs by NPPD would constitute an event of default

under the credit agreements through which financing has been provided to each

Project, triggering lender remedies to take possession of Project cash and facilities,

accelerate debt, and foreclose security interests in Project assets, among other lender

rights. Exercise of those lender remedies would result in the loss of each Project as a

going concern and likely bankruptcy.

        23.   NPPD, as a political subdivision, has the statutory power to exercise

eminent domain. NPPD waived that right as to these Projects for the full 20 year term

of the PPAs, in section 10.1 of the PPAs. However, section 10.1 also provides that

NPPD's waiver of its eminent domain right terminates if the PPA is terminated due to an

event of default.    Accordingly, were NPPD to terminate the PPAs, NPPD would

immediately acquire the right to pursue condemnation of the Projects through the

exercise of eminent domain at post-termination fair market value.

                                FIRST CAUSE OF ACTION
                                 (Declaratory Judgment)

        24.   Plaintiffs incorporate their prior allegations as if set forth here.

        25.   There exists a current, ripe and active dispute between the parties

regarding whether the NRG Acquisition or the GIP Acquisition violate section 10.2 of




                                               8
    8:19-cv-00045-LSC-CRZ Doc # 1 Filed: 01/30/19 Page 9 of 11 - Page ID # 9



the PPAs, whether an event of default has occurred under the PPAs, and whether

NPPD has a legal right to terminate the PPAs.

       26.    Plaintiffs are parties to the PPAs, whose rights are directly affected by

NPPD's notice of default and intended termination, and each requires a declaration of

its rights, status and legal relations under the PPAs.

       27.    A declaration of Plaintiffs' legal rights under the PPAs would terminate the

uncertainty and controversy caused by NPPD's notices of default.

       28.    Plaintiffs therefore require, and hereby request in accordance with 28

U.S.C. § 2201, that the Court issue an order declaring that the NRG Acquisition and the

GIP Acquisition do not violate section 10.2 of the PPAs, that an event of default has not

occurred under the PPAs, and that NPPD has no legal right to terminate the PPAs. In

the alternative, Plaintiffs seek an order declaring that NPPD has waived its right to

terminate the PPAs under Section 10.2.

       29.    Plaintiffs will suffer irreparable harm if the PPAs are terminated by NPPD

before the Court renders a final declaration of Plaintiffs' rights and legal relations under

the PPAs. If NPPD terminates the PPAs, the Projects will be in default under credit

agreements with their respective lenders, creating a material risk of potential bankruptcy

to avoid the immediate adverse impact of creditor remedies. Moreover, termination of

the PPAs would effectively eliminate the value of each Project as a viable going

concern, as NPPD would no longer be obligated to purchase the entire output of the

Projects at contract prices for the remaining term of the PPAs, upon which each

Project's business plan has been premised. Further, termination would immediately

vest in NPPD a statutory right to acquire the Projects by eminent domain, at a then-



                                             9
  8:19-cv-00045-LSC-CRZ Doc # 1 Filed: 01/30/19 Page 10 of 11 - Page ID # 10



existing, post-termination fair market value that would be materially reduced by NPPD's

wrongful termination of the PPAs. Finally, in section 10.3 of the PPAs, NPPD agreed

that a "failure or threatened failure to comply with the terms of this Section 10 may

cause irreparable injury" and that each party "shall have the right to obtain from any

competent court a decree enjoining such breach or threatened breach of this Section

10."   Monetary damages cannot fairly compensate Plaintiffs for such harm, and

immediate injunctive relief is required and appropriate.

       WHEREFORE, Plaintiffs respectfully request that the Court declare and

determine that the NRG Acquisition and the GIP Acquisition do not violate section 10.2

of the PPAs, that an event of default has not occurred under the PPAs, and that NPPD

has no legal right to terminate the PPAs; that the Court enter a temporary restraining

order and preliminary injunction maintaining the status quo and precluding NPPD from

terminating the PPAs pending the final disposition of this action; that the Court enter a

permanent injunction precluding NPPD from terminating the PPAs in reliance upon

these alleged events of default; for the costs of this action; and, for such further relief as

the Court finds just, equitable and appropriate.

       PLAINTIFFS REQUESTS TRIAL IN OMAHA, NEBRASKA.




                                             10
   8:19-cv-00045-LSC-CRZ Doc # 1 Filed: 01/30/19 Page 11 of 11 - Page ID # 11



        Dated this 30th day of January, 2019.

                                         LAREDO RIDGE WIND, LLC; BROKEN BOW
                                         WIND, LLC, and CROFTON BLUFFS WIND,
                                         LLC, Plaintiffs

                                  By:    /s/Steven D. Davidson
                                         Steven D. Davidson (#78775)
                                         Kenneth W. Hartman (#21954)
                                         Spencer R. Murphy (#26081)
                                  of:    BAIRD HOLM LLP
                                         1500 Woodmen Tower
                                         1700 Farnam Street
                                         Omaha, Nebraska 68102
                                         Email: sdavidson@bairdholm.com
                                                khartman@bairdholm.com
                                                smurphy@bairdholm.com
                                         Telephone: (402) 344-0500



DOCS/2218699.1




                                           11
